UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of:May 2013 Commission File Number:001-35393 PRETIUM RESOURCES INC. (Name of registrant) 570 Granville Street, Suite 1600 Vancouver, British Columbia Canada V6C 3P1 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F £ Form 40-F R Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Enclosed: Material Change Report 1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. (“Pretivm”) #1600 – 570 Granville Street Vancouver, BC V6C 3P1 Item 2 Date of Material Change May 10, 2013 Item 3 News Release The news release dated May 10, 2013 was disseminated through Marketwire and filed on SEDAR on May 10, 2013. Item 4 Summary of Material Change Pretivm announced highlights from the first quarter of 2013 and updates on its Brucejack Project in northern British Columbia. Item 5 Full Description of Material Change 5.1Full Description of Material Change Pretivm reported the following highlights from the first quarter of 2013 and updates for the Brucejack Project in northern British Columbia. First Quarter 2013 Highlights and Significant Events ●
